                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

    PHILADELPHIA INDEMNITY                      )
    INSURANCE COMPANY,                          )
                                                )
         Plaintiff,                             )         NO. 3:18-cv-1217
                                                )         JUDGE RICHARDSON
    v.                                          )
                                                )
    PRIORITY PEST PROTECTION, LLC,              )
                                                )
         Defendant.

                                  MEMORANDUM OPINION

         Pending before the Court is Defendant’s Motion to Dismiss (Doc. No. 16), which

alternatively asks the Court to stay this action pending completion of the underlying state court

action. Plaintiff filed a Response (Doc. No. 24), and Defendant filed a Reply (Doc. No. 28).

                                        BACKGROUND

         This declaratory judgment action was filed by Plaintiff Philadelphia Indemnity Insurance

Company, provider of commercial general liability insurance coverage to Defendant Priority Pest

Protection, LLC. Plaintiff seeks a declaration that it is not obligated to provide a defense1 or

indemnity to Defendant in an underlying state court action (“the State Court Action”). The issues

in this case are based upon state law only, and the Court’s jurisdiction is based upon diversity of

citizenship. Doc. No. 1.

         The State Court Action involves state-law claims of negligence and breach of warranty

against Defendant by a former customer for whom Defendant provided pest control treatment. The


1
 The Magistrate Judge has recently advised (Doc. No. 35) that Plaintiff is already providing a
defense (apparently under reservation of rights since Plaintiff still seeks to litigate its duty to
defend) in the State Court Action, but the Court is unaware of the status of that action, which has
been pending since October 1, 2018.
state court plaintiff alleges that Defendant caused damage to his home through negligent

application of chemicals to its crawl space. Specifically, the Complaint in the State Court Action

alleges that Defendant breached its express warranty and was negligent in: (1) applying an

excessive amount of the chemicals to the crawl space; (2) failing to follow the manufacturer’s

directions concerning the amount of the chemicals to apply to the crawl space; (3) failing to follow

the manufacturer’s directions about the appropriate manner of applying the chemicals; and (4)

failing to allow the chemicals to completely dry before installing a moisture barrier to the crawl

space. Doc. No. 1-2 at 2.

       Defendant asks the Court to exercise its discretion to decline to exercise jurisdiction over

this declaratory judgment action. Alternatively, Defendant asks the Court to stay this action,

pending final resolution of the State Court Action. Plaintiff does not object to a stay of the

indemnity portion of this case, pending resolution of the State Court Action, but it argues that the

Court can and should decide the issue of its duty to defend now, essentially bifurcating the

declaratory judgment decision.

                                 DECLARATORY JUDGMENT

       The Declaratory Judgment Act states that, in a case or actual controversy within its

jurisdiction, the court may declare the rights and other legal relations of any interested party

seeking such declaration. 28 U.S.C. § 2201. The Act confers on federal courts “unique and

substantial discretion” in deciding whether to declare the rights of litigants. Vanderbilt Univ. v.

Scholastic, Inc., __ F. Supp. 3d __, 2019 WL 2264425, at * 10 (M.D. Tenn. 2019); Mass. Bay Ins.

Co. v. Christian Funeral Dirs., Inc., 759 F. App’x 431, 435 (6th Cir. 2018). “Congress created an

opportunity, rather than a duty, to grant a new form of relief to qualifying litigants.” Vanderbilt,

2019 WL 2264425, at * 10. Under the Declaratory Judgment Act, the court has discretion not to



                                                 2
hear a declaratory judgment action, even where jurisdiction exists. Encore Furniture Thrifts and

More, LLC v. Doubletap, Inc., 281 F. Supp. 3d 665, 668 (M.D. Tenn. 2017).

        Notwithstanding that the Court has diversity jurisdiction in this case and could hear this

declaratory judgment action, it must determine whether it should do so. The Supreme Court has

made clear that when a simultaneous state court claim has been undertaken, a district court’s ability

to hear an action under the Declaratory Judgment Act does not compel it to do so. Grange Mut.

Cas. Co. v. Safeco Ins. Co. of Amer., 565 F. Supp. 2d 779, 785 (E.D. Ky. 2008) (citing Brillhart v.

Excess Ins. Co. of Am., 316 U.S. 491, 494-95 (1942)).

        Although there is no per se rule against exercising jurisdiction in actions involving

insurance questions, declaratory judgment actions are “seldom helpful” when they seek an advance

opinion on indemnity issues, especially ones that turn entirely on state law. Certain Underwriters

at Lloyd’s, London v. Abundance Coal, Inc., Civil No. 12-39, 2012 WL 3067579, at * 2 (E.D. Ky.

July 27, 2012) (citing Bituminous Cas. Corp. v. J & L Lumber Co., Inc., 373 F.3d 807, 812 (6th

Cir. 2004)). Issues involving an insurance policy’s coverage are state-law questions that require

the interpretation of the insurance policy in light of claims asserted against the insured. AMCO Ins.

Co. v. Mello, No. M2017-01904-COA-R3-CV, 2018 WL 3530834, at * 2 (Tenn. Ct. App. July 23,

2018). “Such actions for an advance determination in the nature of an advisory opinion should

normally be filed, if at all, in the court that has jurisdiction over the litigation which gives rise to

the indemnity problem. Otherwise confusing problems of scheduling [and] orderly presentation of

fact issues … are created.” State Automobile Mutual Ins. Co. v. Turner Funeral Home, Inc., No.

1:05-cv-61, 2006 WL 686872, at * 5 (E.D. Tenn. Mar. 13, 2006); Bituminous, 373 F.3d at 812.

        The Sixth Circuit has adopted a five-factor test to assess the propriety of a federal court’s




                                                   3
exercise of discretion in a Declaratory Judgment Act case: (1) whether the declaratory judgment

would settle the controversy; (2) whether the declaratory judgment action would serve a useful

purpose in clarifying the legal relations at issue; (3) whether the declaratory remedy is being used

merely for the purpose of “procedural fencing” or “to provide an arena for a race for res judicata;”

(4) whether the use of a declaratory action would increase the friction between federal and state

courts and improperly encroach on state jurisdiction; and (5) whether there is an alternative remedy

that is better or more effective. Amsouth Bank v. Dale, 386 F.3d 763 (6th Cir. 2004); Scottsdale

Ins. Co. v. Roumph, 211 F.3d 964, 968 (6th Cir. 2000). The Sixth Circuit has stated that “[i]n

determining the propriety of entertaining a declaratory judgment action, competing state and

federal interests weigh in the balance, with courts particularly reluctant to entertain federal

declaratory judgment actions premised on diversity jurisdiction in the face of a previously-filed

state-court action.” Nationwide Mut. Fire Ins. Co. v. Hatton, 357 F. Supp. 3d 598, 609 (E.D. Ky.

2019) (citing Adrian Energy Assocs. v. Mich. Public Serv. Comm’n, 481 F.3d 414, 421 (6th Cir.

2007)).

                                            ANALYSIS

          The first two factors in this analysis are closely related, and courts often consider them

together. Grange, 565 F. Supp. 2d at 785-86. There is, however, a split in Sixth Circuit decisions

regarding the proper interpretation of these factors. As for the first factor, one line of cases has

held that the appropriate question is whether the declaratory judgment action must settle only the

immediate controversy before the district court, as opposed to settling the underlying controversy

itself. Nationwide, 357 F. Supp. 3d at 610-11 (citing cases). Another line of cases has reached the

conclusion that the appropriate question is whether the declaratory action in the district court must




                                                  4
settle the ultimate, underlying state-court controversy, not just the immediate controversy between

the parties before the district court. Id. at 611 (citing cases).

        The Sixth Circuit is similarly split on the second factor, whether the district court’s decision

must clarify only the legal relations presented in the declaratory judgment action or whether it

must also clarify the legal relations in the underlying state action. Grange, 565 F. Supp. 2d at 787.

In Scottsdale, 513 F. 3d at 557, the court concluded that to clarify the legal relations at issue, a

declaratory judgment must only provide a final resolution of the discrete issue presented before

the district court. See also Northland Ins. Co. v. Stewart Title Guaranty Co., 327 F. 3d 448, 454

(6th Cir. 2003) (same). Alternatively, in Travelers Indemnity Co. v. Bowling Green Prof’l Assoc.,

495 F. 3d 266, 273-74 (6th Cir. 2007),2 and in Bituminous, the Sixth Circuit stated that the second

factor is satisfied when the declaratory judgment will clarify the legal relations between all parties

in the underlying state court action. Nationwide, 357 F. Supp. 3d at 612.3

        In Nationwide, the court stated that “the first factor ‘asks whether the federal court can

decide all the issues and end all litigation amongst all the parties,’ while the second factor ‘asks

whether the federal court’s decision could provide a complete resolution to at least one issue,

deciding the rights and obligations and completely ending the litigation between at least two




2
  In Travelers, the court found that a declaratory judgment on the insurance issues would not
resolve the controversy or clarify the legal relationship of the parties in the underlying state action,
and, therefore, these factors weighed against federal jurisdiction. Travelers, 495 F.3d at 272. In
West American Ins. Co. v. Prewitt, 208 F. App’x 393, 396 (6th Cir. 2006), the court looked at
whether the declaratory judgment action would settle the controversy over the scope of insurance
coverage, not the underlying state court controversy.
3
  See also West American, 208 F. App’x at 397 (second factor refers to clarification of legal issues
in the state court action).



                                                    5
parties.’” Nationwide, 357 F. Supp.3d at 612 (citing Grange, 565 F. Supp. 2d at 788). The Court

will apply this interpretation of the first two factors.

        A determination of the duty to defend and/or the duty to indemnify in this case would not

“decide all issues and end all litigation amongst all the parties.” If the Court were to bifurcate the

declaratory judgment decision (as suggested by Plaintiff) and decide the defense question but not

the indemnity question at this time, then the declaratory judgment action would also not settle the

entire controversy in this action. Nor would it “provide a complete resolution” or “completely end

the litigation between at least two parties.” The first and second factors weigh against moving

forward with this declaratory judgment action.

        Neither side contends that the declaratory remedy is being used by Plaintiff for procedural

fencing or to provide an arena for a race for res judicata, the third factor.

        As for whether the federal court’s exercise of jurisdiction would increase friction with state

courts, the fourth factor, the Sixth Circuit Court of Appeals has stated that the district court must

consider three sub-factors: (1) whether the underlying factual issues (in the state court action) are

important to an informed resolution of the declaratory judgment action; (2) whether a state court

is in a better position to evaluate those factual issues than is a federal court; and (3) whether there

is a close nexus between the underlying factual and legal issues and state law and/or public policy,

or whether federal common or statutory law dictates a particular resolution of the declaratory

judgment action. Scottsdale, 513 F.3d at 560; Northland, 327 F.3d at 454; Grange, 565 F. Supp.

2d at 789.

        The facts found and results obtained in the State Court Action—what exactly happened;

whether Defendant was negligent; whether Defendant’s actions proximately caused property

damages; if so, what those damages were—will substantially inform the decision as to Plaintiff’s



                                                    6
obligations to indemnify, particularly with regard to whether Defendant’s actions and the alleged

damages fall within the policy coverage and whether the policy exclusions relied upon by Plaintiff

apply.4 It is possible that the State Court Action will result in a finding of no liability for Defendant,

and therefore, there would be no duty of, or occasion for, Plaintiff to indemnify. It is also possible

that the State Court Action will result in a finding that Defendant is liable on all claims against it,

with the Court or jury making necessary factual determinations to reach that result—factual

determinations that could substantially inform (if not determine) whether those claims fall within

Defendant’s insurance coverage under the subject policy. And, of course, it is possible that the

State Court Action will result in a combination of these two possibilities.

        A decision in this action will involve interpretation of the subject insurance policy in light

of the facts found in the State Court Action and the judgment therein. There is a risk of both

duplicative efforts and inconsistent results if the federal declaratory judgment action proceeds at

the same time as the underlying State Court Action. The Court finds that the underlying factual

issues in the State Court Action are important to an informed decision by this Court, so the first

sub-factor weighs in favor of not exercising federal jurisdiction.

        As for whether a state court is in a better position to evaluate the factual issues, insurance

companies are regulated by the states and, as such, state courts are generally in a better position to

resolve insurance-coverage disputes. Nationwide, 357 F. Supp. 3d at 616; Grange, 565 F. Supp.

2d at 790 (“States are normally in a better position to resolve insurance issues because insurance

companies are regulated by states for the benefit of their citizens.”). In the State Court Action, the



4
 For example, Plaintiff’s Complaint cites specific exclusions from the subject policy, including
exclusions for discharge, dispersal, seepage, migration, release or escape of pollutants; property
damage that requires restoration, repair or replacement because Defendant’s work was “incorrectly
performed;” and property damage arising from and included in the “products-completed operations
hazard,” the definition of which includes numerous specific requirements. Doc. No. 1 at 4-7.
                                                    7
parties are litigating what exactly happened when Defendant treated the crawl space of the plaintiff

in that action’s home and whether Defendant was negligent. Discovery has or will be conducted,

the facts have been or will be presented to the Court or jury, and the evidence necessary for a

decision will be evaluated. None of these activities is taking place in this declaratory judgment

action. Finally, no federal or statutory law dictates any result in this case. The issues in this

declaratory judgment action are state insurance-coverage claims, brought and analyzed under

Tennessee law. The factor of whether the state court is in a better position to evaluate the factual

issues weighs in favor of not proceeding in this declaratory judgment action.

       The third sub-factor, whether there is a close nexus between the underlying factual and

legal issues and state law and/or public policy or whether federal common or statutory law dictates

a particular resolution of the declaratory judgment action, also weighs against exercising federal

jurisdiction in this case. Plaintiff is seeking determinations of Tennessee contract and insurance

law. Tennessee courts weigh policy considerations heavily when interpreting insurance contracts.

State Automobile, 2006 WL 686872, at * 5 (citing State Farm Firs and Cas. Co. v. White, 993

S.W.2d 40, 43 (Tenn. Ct. App. 1998)). As recognized in Nationwide, the issues of insurance

contracts and coverage implicate important state policies. Nationwide, 357 F. Supp. 3d at 617.

“The states regulate insurance companies for the protection of their residents, and state courts are

best situated to identify and enforce the public policies that form the foundation of such

regulation.” Omaha Prop. & Cas. Ins. Co. v, Johnson, 923 F. 2d 446, 448 (6th Cir. 1991).

       In addition, Defendant has asserted that there is an important issue of state law in this case

involving one of the policy exclusions relied upon by Plaintiff; that is, whether a pollution

exclusion in an insurance policy applies to the negligent use or handling of toxic substances that

occur in the normal court of business (Doc. No. 17, at 10). It appears that the scope of this pollution



                                                  8
exclusion remains an unsettled question of Tennessee law. Setco Automotive (NA), Inc. v. Tokio

Marine & Nichido Fire Ins. Co., Ltd., No. 09-1210, 2010 WL 11602455, at * 7 (W. D. Tenn. Dec.

3, 2010) and cases cited therein. When a novel issue of state law is presented, the applicable state

is clearly in a better position to decide the issue than federal courts. Nationwide, 357 F. Supp. 3d

at 616. This unsettled question of Tennessee law also weighs in favor of declining federal

jurisdiction. There is a close nexus between the underlying factual/legal issues and state law and/or

public policy, and federal law does not dictate a resolution of this action. This case involves a

Tennessee contract governed by Tennessee law. Thus, whether the exercise of this Court’s

jurisdiction would increase friction with the state courts weighs in favor of not proceeding with

this action in federal court.

        With regard to the fifth factor, whether there is an alternative remedy that is better or more

effective, the Sixth Circuit is split regarding whether the state court proceeding must be better or

more effective than a federal declaratory action or simply provide an alternative remedy. Grange,

565 F. Supp. 2d at 790. Here, Plaintiff may file a declaratory judgment action in state court. See

Tenn. Code Ann. §§ 29-14-101 – 113. There is no claim that state remedies for resolution of the

coverage issues are either unavailable or ineffective and no indication that Plaintiff would be

prejudiced by pursuing its rights in a declaratory action in state court. Declining jurisdiction in this

Court could avoid duplication of witnesses and evidence in parallel actions. The Court finds that

declining to exercise jurisdiction over this declaratory judgment action, to allow the issues to be

considered in state court, would result in a better and more effective remedy. Relatedly, the Court

concludes that Plaintiff’s implied proposal—that the Court proceed on the issue of duty to defend

while staying the issue of duty to indemnity —would result in a bifurcation of this litigation that

would be markedly inefficient.



                                                   9
        As noted above, under the Declaratory Judgment Act, the court has discretion not to hear

a declaratory judgment action, even where jurisdiction exists. Encore, 281 F. Supp. 3d at 668.

Indeed, the United States Supreme Court has “repeatedly characterized the Declaratory Judgment

Act as ‘an enabling Act, which confers a discretion on the courts rather than an absolute right upon

the litigant.’” Wilton v. Seven Falls Co., 515 U.S. 277, 287 (1995), cited in Nationwide, 357 F.

Supp. 3d at 609.

        For the reasons stated herein and in recognition of its limited jurisdiction, the Court

declines to exercise jurisdiction over this declaratory judgment action, which involves only state

claims, not federal. In the interest of judicial economy and with the substantial discretion afforded

the Court in this matter, this declaratory judgment action will be dismissed without prejudice to

re-filing in state court.

        An appropriate Order will be entered.



                                                      ___________________________________
                                                      ELI RICHARDSON
                                                      UNITED STATES DISTRICT JUDGE




                                                 10
